Title: From Alexander Hamilton to John J. U. Rivardi, 31 October 1799
From: Hamilton, Alexander
To: Rivardi, John J. U.


          
            Sir,
            New york Ocr. 31st. 99
          
          I perceive, in one of your late letters, a fresh application for medicines and Hospital stores. — Colonel Stevens mentions to me that a supply of those articles for a year had was forwarded to your post in April last, and that he has a letter from you acknowledging the receipt of information that those articles they were on their the way to Niagara.
          This, of course, supersedes the necessity of a fresh supply.
          There have been pressing applications to me to the Supt of military stores on the subject of Quarter Master supplies for your post. These not having prevailed  urgency of the case has ——— I am driven me to the expedient of empowering you to procure those articles in the best manner you can. As this is a thing not in a the regular course you will perceive the necessity of great circumspection. You have been heretofore informed that the Garrison of Niagara will consist of two companies of Infantry and half a company of artillerists. In procuring Quarter Master Supplies you will keep this circumstance in view, and regulate your contracts accordingly.
          With great consideration
          Major Rivardi
          
            The person who shall act as Quarter Master to the garrison will draw Bills for the articles that may be procured on James Miller Esr. the Assistant Quarter Master General; and you will give your sanction to these Bills by annexing to them your signature.
          
        